Citation Nr: 1810315	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot, status post bunionectomy, to include the question of whether a separate compensable rating for post-surgical scarring is warranted.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot, status post bunionectomy, to include the question of whether a separate compensable rating for post-surgical scarring is warranted.


REPRESENTATION

Appellant represented by:	Daniel Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to March 1981, from August 1990 to September 1991, from January 1992 to May 1992, from June 1992 to September 1992, and from October 2001 to July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  A January 2015 videoconference hearing was held before the undersigned; a transcript is in the record.

This matter was previously before the Board in March 2015, when these issues remaining on appeal were remanded to the RO for additional development of the evidentiary record.  (Additional issues that were also on appeal at that time were resolved with a final decision at that time.)


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right foot disability has been assigned the maximum disability rating authorized under Diagnostic Code 5280; the symptomatology associated with the Veteran's right foot hallux valgus, status post bunionectomy, is adequately addressed by this rating.

2.  Throughout the rating period on appeal, the Veteran's left foot disability has been assigned the maximum disability rating authorized under Diagnostic Code 5280; the symptomatology associated with the Veteran's left foot hallux valgus, status post bunionectomy, is adequately addressed by this rating.

3.  The Veteran's post-surgical scarring associated with bunionectomy of the right foot is superficial, linear, involving an area of less than 144 square inches, stable, and non-painful; the scarring manifests in no other disabling effects.

4.  The Veteran's post-surgical scarring associated with bunionectomy of the left foot is superficial, linear, involving an area of less than 144 square inches, stable, and non-painful; the scarring manifests in no other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot hallux valgus, status post bunionectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2017).

2.  The criteria for a rating in excess of 10 percent for left foot hallux valgus, status post bunionectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2017).

3.  The criteria for any separate compensable rating for post-surgical scarring associated with bunionectomy of the right foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

4.  The criteria for any separate compensable rating for post-surgical scarring associated with bunionectomy of the left foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that any pertinent increase in the severity of the Veteran's symptoms occurred at an identifiable time prior to the date of the evidence documenting such an increase.

The Veteran is currently in receipt of a 10 percent rating for hallux valgus (post bunionectomy) of the left foot, and is in receipt of a 10 percent rating for hallux valgus (post bunionectomy) of the right foot.  She contends that she is entitled to an increased rating for each foot.  The Board finds that the evidence of record does not support a rating in excess of 10 percent for either foot.

The Veteran has been assigned 10 percent ratings under Diagnostic Code 5280 for hallux valgus, unilateral, severe or operated with resection of metatarsal head.  Diagnostic Code 5280 provides a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  The Veteran is receiving the maximum 10 percent rating for each foot (two separate 10 percent ratings).  38 C.F.R. § 4.71a, Diagnostic Code 5280.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's claim seeking increased ratings for the foot disabilities was presented in written correspondence from her representative dated in September 2009.  (The record reflects some confusion as to when the claim was actually received by VA, but there is no need for the Board to discuss that matter in this decision.)  This correspondence asserts that the Veteran's "hallux valgus of the right and left feet have worsened and she is experiencing increased symptoms of pain and discomfort along her scars from this surgery."  The representative asked VA to "consider a claim for higher disability ratings for service connected bunionectomies and hallux valgus of the right and left feet and evaluate her associated surgical scars under the rating schedule for painful scars."

The Veteran was afforded a VA examination in connection with this claim in May 2010.  A diagnostic imaging report associated with that examination shows a medical impression of "Mild hallux valgus" for both feet, with additional impressions of "Status post bunionectomy" and "Otherwise negative."

The May 2010 VA examination report otherwise documents the Veteran's report of significant pain in her feet.  Notably, the report does not indicate that the Veteran described pain associated with the surgical scars, but rather she described "pain in [] both feet, big toes, and under the ball of the feet which occurs constantly."  No painful scarring is described, and the VA examiner's direct inspection of the scarring revealed "[t]he scar is not painful on examination" with regard to the scarring of either foot.  The report describes a scar precisely located on the dorsal aspect of the left great toe that was linear, measured as 6.5 cm by 0.25 cm.  The report describes a scar precisely located on the dorsal aspect of the right great toe that was linear, measured at 5.5 cm by 0.25 cm.  Both scars were not painful on examination, had no skin breakdown, were superficial with no underlying tissue damage, had no inflammation, had no edema, had no keloid formation, were not disfiguring, did not limit motion, and did not cause any limitation of function.

With regard to the Veteran's feet otherwise, after direct clinical examination of the feet and interview of the Veteran, the VA examiner noted that diagnostic tests revealed "mild hallux valgus" in either foot, and the VA examiner asserted that this diagnosis' effect upon the Veteran's usual occupational functioning was "none" and that the effect upon her daily activity was "mild secondary to aggravation of feet with repetitive loading."

At her January 2015 Board hearing, the Veteran and her representative described that "there's scarring," and "there is a surgery for my left foot to be redone again."  The Veteran explained that her left foot bunion had returned and that she was planning to have a new left foot surgery to treat it.  The Veteran's testimony in this regard, including her assertion that a new left foot surgery was being medically considered, is corroborated by the medical documentation of record.

The Board observes that there is no documentation of the new left foot surgery having yet taken place, but the Board further observes that the occurrence of this surgery would not in and of itself be expected to change the Veteran's rating entitlement as she is already in receipt of the maximum schedular rating, expressly contemplating post-operative hallux valgus with resection of metatarsal head.  The Board also observes that medical evidence including a December 2014 private podiatry report indicates that the Veteran was diagnosed with "hallux limitus" due to "some restriction of motion of the big toe joint."  The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5281 provides instructions for rating severe hallux rigidus under the rating criteria of 5280 for hallux valgus.  Thus, there is no basis for rating the Veteran's service-connected foot disabilities differently on the basis of any restriction of the toe joint's limitation of motion as the Veteran's hallux valgus is already being rated under the same rating criteria.

A March 2015 VA examination report confirms the service-connected diagnosis of hallux valgus in both feet (while also noting an additional distinct diagnosis of pes planus in both feet).  The Veteran described pain in both feet, left greater than right.  The VA examiner noted that "although both great toes have had surgery with retained hardwar[e] in place, only the left foot demonstrates the presence of hallux valgus."  The VA examiner's findings with regard to the Veteran's scars were essentially consistent with the May 2010 VA examiner's findings, and there was otherwise no suggestion of pain attributable to the scarring.  New diagnostic imaging again revealed "mild hallux valgus" in the left foot, and postoperative changes in both feet.  The VA examiner found that "the bilateral feet have no additional limitations by pain, fatigue, weakness, incoordination or lack of endurance following repetitive use."   [Capitalization of quoted language adapted from all-capitalization format for sake of readability.]

A February 2016 VA examination report includes a diagnostic imaging report showing "[f]lattening of medial distal first metatarsal" for both feet, with screws (2 in the right foot and 1 in the left foot) and "no hardware complications seen."  Both feet had "[s]mall plantar and retrocalcaneal spurs," but the study was "[o]therwise negative" for both feet.  The VA examination report confirmed the service-connected diagnosis of hallux valgus status post bunionectomy in both feet.  Bilateral heel spurs were also diagnosed in both feet.  In an addendum medical opinion, the February 2016 VA examiner clarifies that the "bilateral heel spurs" are "an incidental finding," and that "there is no pathophysiologic relationship between bunions and heel spurs."

The February 2016 VA examination report indicates that the Veteran continued to describe pain, numbness, and swelling in her feet and associated difficulties "standing or walking long distances or going up and down steps."  The VA examiner characterized the hallux valgus symptoms as "mild or moderate symptoms."  The report discusses the Veteran's pertinent scarring with pertinent details essentially consistent with the prior indications of record, including finding that the scars were not painful.

The Board has conducted a thorough review of the evidence and finds that a higher rating for hallux valgus (post bunionectomy) is not warranted for either foot.

It is inappropriate to rate the Veteran's disability by analogy to other Codes as the Veteran is service-connected for hallux valgus which has its own Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

The Board finds that the Veteran is not entitled to the assignment of a higher rating as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  As noted above, the diagnosed foot disability in each foot for which service-connection has been established is hallux valgus, which is specifically rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the Veteran is currently in receipt of the maximum rating provided by Code 5280, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (finding that consideration of DeLuca is not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

The Board acknowledges the Veteran's assertions of right and left foot impairment.  She is competent to report lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's own descriptions of symptoms have been considered by the medical professionals who have prepared the items of medical evidence in this case.  The Veteran has credibly described symptoms featuring pain, swelling, and numbness in her feet that are consistent with the ratings assigned in this case.  The assigned ratings represent the maximum schedular rating for hallux valgus, and contemplate the "severe" degree of that disability.

Following the Veteran's attorney's request that VA consider ratings for painful scarring, the Veteran has not indicated that her pertinent scarring is painful in any of her VA examinations, and each VA examination report shows that the scarring was not painful upon clinical inspection.  The Veteran's description of her impairment during her testimony at the Board hearing did not indicate that the scarring itself was painful.  The Board finds that, even considering the Veteran's lay testimony, that the preponderance of the evidence shows that her pertinent scarring is not painful in this case.

The pertinent details of the Veteran's foot disabilities for rating purposes otherwise involve complex medical questions and clinical testing beyond the capability of the Veteran's own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran has the training and expertise to resolve complex medical questions or to conduct and interpret such clinical testing.

At no time during the appeal period have the Veteran's service-connected right and left foot disabilities been more than 10 percent disabling; as such, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the medical evidence of record indicates that the Veteran has residual surgical scarring on both feet.  The Veteran's representative asked the Board to consider assignment of separate ratings for painful scarring in the written correspondence dated in September 2009.  However, as discussed above, the detailed medical evidence in this case shows that the Veteran's post-surgical scars associated with the hallux valgus / bunionectomies are not painful or otherwise disabling.  The Veteran has not otherwise described painful or otherwise disabling scarring in her report of symptoms to the VA examiners in this case or in her own testimony.  

Scars of the feet are not compensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The pertinent scars in this case are shown to be neither deep nor nonlinear.  Such scars are not compensable under 38 C.F.R. § 4.118, Diagnostic Code 7801.  As the superficial scars are linear and do not involve an area of 144 square inches (929 sq. cm) or greater, they are not compensable under 38 C.F.R. § 4.118, Diagnostic Code 7802.  As the evidence reflects that the scars are neither unstable nor painful, they are not compensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  No other disabling effects of scarring have been suggested in this case, and thus the scars are not compensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes that in every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Veteran is already in receipt of the maximum schedular rating for each foot for her service-connected hallux valgus.  The preponderance of the evidence is against finding that the criteria for assigning any separate rating for associated scarring has been met in this case.  Thus, the preponderance of the evidence is against the assignment of higher ratings.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for hallux valgus, status post bunionectomy, of the right foot is denied.

A rating in excess of 10 percent for hallux valgus, status post bunionectomy, of the left foot is denied.

A separate compensable rating for post-surgical scarring associated with bunionectomy of the right foot is denied.

A separate compensable rating for post-surgical scarring associated with bunionectomy of the left foot is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


